Citation Nr: 1136948	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a headache disorder, to include migraines.  

4.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California

The issues of entitlement to service connection for a psychiatric condition, a headache disorder, and a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a psychiatric disorder, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  At his hearing, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he wished to withdraw his appeal of the issue of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for  a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence/Psychiatric

The Veteran in this case was denied service connection for a mental health disability in an August 1978 rating decision.  The basis of this denial was that there was no evidence of record establishing that a current psychiatric disorder was present.  The Veteran did not appeal within a year of notification to him, and the decision is final.  Essentially, in the filing of the current claim, the Veteran contends that new and material evidence does exist to warrant a reopening.  The Board agrees.  

Indeed, in clinical records dated over the last several years, it is apparent that the Veteran has made use of VA psychiatric treatment.  A June 2007 clinical note made mention of a history of schizophrenia, anxiety, and depression, and diagnoses of anxiety and depression were also made that month.  In July 2007, a VA psychiatrist determined that the Veteran had a cognitive disorder as a result of organic impairment to the brain.  The Veteran additionally submitted lay testimony form several friends, which indicates that the Veteran "hears voices" and is often aloof when interacting with others.  In July of 2007, it was further noted that the Veteran had a history of treatment for schizophrenia, to include hospitalization in a VA facility in the 1980s.  At the time of that consultation, a non-specialized psychosis was diagnosed.  

Clearly, these indications in the VA clinical records show that the Veteran has some form of a current psychiatric disability.  Such evidence is new, in that it was not of record at the time of the last finalized denial, and it is also material, in that it established the presence of a current disability that is capable of service connection.  As this is the case, the requirements for a reopening have been met, and that part of the Veteran's claim will be granted.  See 38 C.F.R. § 3.156.  

Legal Criteria and Analysis-Withdrawal of Hepatitis C Claim

The Veteran put forth a claim for entitlement to service connection for hepatitis C.  At his Travel Board hearing in May 2011, the Veteran, through his representative, stated that he wished to withdraw that claim.  A hearing transcript is of record, and a copy has been provided to the Veteran and his representative.  Accordingly, the request for a withdrawal has been reduced to a writing present in the claims file.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As the hearing testimony withdraws the issue of entitlement to service connection for hepatitis C, there is currently no allegation of error in fact or law in the RO's decision.  Accordingly, the Board will dismiss the appeal.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened; to that extent only, the claim is granted.  

The claim for entitlement to service connection for hepatitis C is dismissed.  


REMAND

Headache/Eye/Psychiatric Disorder

The Veteran's service treatment records indicate that while the Veteran was participating in advanced individual training (AIT), that he experienced a concussion in August 1976.  There is an additional treatment not dated in the same month that indicates complaints of headaches.  In January 1977, the Veteran had a consultation for mental health complaints, and the Veteran checked a box to indicate that he felt depressed.  

The above decision reopens a claim for entitlement to service connection for a psychiatric disorder.  The Veteran has been diagnosed with several psychiatric disabilities, to include anxiety, depression, and non-specified psychosis.  It is not abundantly clear as to the exact nature of his psychiatric disability picture, as there are indications of past diagnoses of schizophrenia as well as a July 2007 assessment of an organic cognitive disorder. 

The Veteran's service history does include substance abuse and behavioral problems; however, there is most certainly an indication of an in-service concussion as well as a complaint of depression.  The Veteran attributes headaches and vision problems to his in-service accident, and as of yet, there has not been an examination speaking to the nature and etiology of these complaints.  The Veteran has been treated for headaches in recent years, and in his hearing testimony, he complained that the headaches make his vision blurry. 

Given that the Veteran has current psychiatric diagnoses, documented complaints of headache, and vision problems, and given that the service treatment records show complaints of depression as well as a head injury, there is a need to afford the Veteran with comprehensive VA examinations addressing both the current existence and etiology of any psychiatric disorder, headache disorder, and vision disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  All outstanding VA records must be associated with the claims file.  In this regard, the Veteran identified being hospitalized in the VA system in the 1980s.  Pertinent psychiatric records from this period must be obtained, and copies of these VA records must be added to the claims file.  Should the records be unable to be located, a statement to that effect should be added to the record.  

2.  Schedule the Veteran for VA ophthalmology, psychiatric, and neurological examinations for the purposes of determining the current nature and etiology of any current psychiatric disorder, headache disorder, and vision disorder.  The appropriate examiners are asked to provide identify any current psychiatric, headache, and/or vision disorder, and if present, to address whether it is at least as likely as not (50 percent or greater probability) that such disorders had causal origins in active service.  The examiners are to specifically refer to any potential impact the documented concussion in August 1976 had in the onset of any present disorders, and the psychiatric examiner should reference the 1977 complaint of depression (as well as the Veteran's behavioral problems in service).  Detailed rationales should accompany all conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


